Citation Nr: 1139135	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  09-01 571	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii



THE ISSUE


Entitlement to service connection for an acquired psychiatric disorder, claimed as undifferentiated schizophrenia and/or a bipolar disorder.


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from September 1974 to April 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In a decision of June 2010, the Board determined that new and material evidence had, in fact, been submitted sufficient to reopen the Veteran's previously-denied claim for service connection for undifferentiated schizophrenia.  In so doing, the Board remanded the Veteran's claim to the RO/AMC for de novo consideration of the issue of service connection for an acquired psychiatric disorder, claimed as undifferentiated schizophrenia and/or a bipolar disorder.  The case is now, once more, before the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's psychiatric disorder clearly and unmistakably preexisted his period of active military service.

2.  The Veteran's preexisting psychiatric disorder clearly and unmistakably underwent no clinically-identifiable permanent increase in severity, including beyond natural progress, during his period of active military service.  


CONCLUSION OF LAW

The Veteran's preexisting psychiatric disorder was not aggravated during active military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in October 2006.  In that correspondence, VA informed the Veteran that, in order to substantiate his claim for service connection on the basis of aggravation, it was necessary that the evidence show that any preexisting disability underwent a clinically-identifiable increase in severity beyond natural progress during the Veteran's period of active military service.  

To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claim.  Moreover, the Veteran has raised no allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as both VA and private treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment and administrative records, VA and private treatment records and examination reports, and a medical treatise.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Law and Regulations

The Veteran in this case seeks service connection for an acquired psychiatric disorder, variously claimed as undifferentiated schizophrenia and/or a bipolar disorder.  In pertinent part, it is contended that the Veteran's current psychiatric disability, which admittedly preceded his period of active military service, underwent an increase in severity during that period of active military service.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) an inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Moreover, where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis, such as schizophrenia, becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Pursuant to applicable law and regulation, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (2002).  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b) (2011).  

A preexisting injury or disease will be considered to have been aggravated during active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all of the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  

Service Connection

A review of the record in this case discloses that, during the period from mid-May to mid-June 1974, the Veteran was hospitalized at a private medical facility for what was described as an acute psychotic episode associated with drug abuse.  

At the time of a service entrance examination in September 1974, the Veteran denied difficulty sleeping, as well as depression or excessive worry, and "nervous trouble of any sort."  A psychiatric evaluation conducted as part of the Veteran's service entrance examination was within normal limits, and no pertinent diagnosis was noted.  

At the time of Medical Board proceedings in March 1976, it was noted that, from the beginning of the Veteran's enlistment in 1974, he had been a disciplinary problem for his unit.  Further noted was that the Veteran had been referred in 1975 to the base psychiatrist for evaluation while incarcerated at the base correctional facility at Camp Pendleton, California.  Reportedly, the Veteran was awaiting a special court-martial for a minor assault charge, larceny, and repeated short periods of unauthorized absence.  The Veteran indicated that, though he originally wished to stay in the U.S. Marine Corps, during his confinement, he had gotten the impression that he had "irritated" his unit due to his recent visits to sick bay complaining of low back pain.  According to the Veteran's unit, his constant sick call visits made him appear to his superiors to be a malingerer.  Following further investigation into the Veteran's past history, it was learned by the base psychiatrist that the Veteran had been treated for a psychotic break prior to enlistment.  Accordingly, the pertinent documents were requested and received from the Abraham Lincoln School of Medicine in Chicago, which confirmed that the Veteran had suffered an acute schizophrenic episode in June 1974, following which he was treated for three weeks as an inpatient at the Chicago-Reed Hospital, then sent to the Abraham Lincoln School of Medicine on an outpatient basis.  Reportedly, the Veteran received weekly consultations from a social worker at that facility, following which it was recommended that he enlist in the United States Marine Corps.  The Veteran denied having experienced any episodes since his original psychotic break, and intimated to the base psychiatrist that the episode in question might have been induced by "large quantities of LSD."  The Veteran admitted that he had enlisted in the U.S. Marine Corps to have the military doctors solve his physical and mental problems.  However, under the circumstances, the Veteran was recommended for administrative separation in June 1975.  Meanwhile, a typical psychotic breakdown took place during the Veteran's reincarceration in August, at which time a Camp Pendleton Correctional Facility counselor noted that the Veteran could not maintain a train of thought, and was preoccupied with certain daydreams.  Reportedly, the Veteran later became uncommunicative, with grossly labile affect and inappropriate "giggling."  Under the circumstances, it was recommended that the Veteran be hospitalized.  

Following a period of observation and treatment, a conference of staff psychiatrists reviewed the available records and current findings, and agreed that the Veteran had a severe, subacute schizophrenic condition which rendered him unfit for further service in the United States Marine Corps.  Those staff psychiatrists were of the opinion that the Veteran suffered from a pre-existing psychotic disorder, that he was unfit for military service, and that he currently suffered from no disability which was the result of an incident of service, or which had been aggravated by service.  The pertinent diagnosis noted was severe, subacute, undifferentiated schizophrenia (with a prevalence of hebephrenic features), which existed prior to the Veteran's entry upon active service, and which was congenital and/or developmental, and not aggravated by service.  

At the time of the VA psychiatric examination in March 1997, the Veteran stated that he had been hospitalized at Camp Pendleton (California) in 1975 for schizophrenia.  According to the Veteran, as a result of his paranoid schizophrenia, he felt as if people were following him and watching him all the time.  The pertinent diagnosis noted was schizoaffective disorder with paranoid traits.  

On VA psychiatric examination in March 2007, it was noted that the Veteran's medical records were available, and had been reviewed.  When questioned, the Veteran indicated that he had been hospitalized while in the Marines, at which time he believed that "Satan was in the room next to his."  However, according to the Veteran, with the exception of residential substance abuse treatment, he had not received any psychiatric care "for many years."  The pertinent diagnosis noted was paranoid-type schizophrenia, "likely present while in the Marines."  At the time of examination, it was recommended that a review of the Veteran's service treatment records be undertaken "to determine if his current condition might be service-connected."  

At the time of a subsequent VA psychiatric examination in October 2008, it was noted that the Veteran's claims folder was available, and had been reviewed.  That review showed a psychiatric hospitalization in May of 1974 for a period of two to four weeks in Chicago.  While the medical records from that hospitalization were mostly illegible due to the handwriting and quality of the copying, the diagnosis, which was partially legible, was "acute psychotic episode . . . drug abuse."  According to the Veteran, it was "possible" that one of his friends had slipped LSD into his drink, precipitating the aforementioned episode.  The Veteran further indicated that he was in a "day program" after discharge from the hospital, "all the way up to the time of entering the Marines."  

When questioned regarding his military service, the Veteran stated that, at one point, a number of charges were brought against him.  Reportedly, while awaiting trial, the Veteran was confined to a 4-foot by 6-foot cell, with no clothes except underwear and no water or pillow, and only water and lettuce for food.  The Veteran emphasized the inhumanness of these conditions, and strongly felt that this had made his schizophrenia worse.  According to the Veteran, all of the charges in question were eventually dropped.  However, records from the Veteran's claims folder indicated that he had been found guilty of some of those charges.  According to the Veteran, while he had done "very well" in basic training, with no complaints regarding his behavior, following his prolonged confinement, his "schizophrenia worsened and he started to have behavioral problems."  

Following examination, the Veteran received a diagnosis of paranoid-type schizophrenia.  According to the examiner, while the Veteran readily admitted that his schizophrenia began prior to entry upon active service, his contention was that the schizophrenia in question had worsened during that active service.  According to the Veteran, he had endured punishments which were "unjustified and inhumane."  However, regarding whether the Veteran's preexisting mental disorder had been aggravated by military service, the examiner was unable to resolve the issue without resort to speculation.  This was the case because, to the best of the examiner's knowledge, there had been no research on whether a time-limited psychological stressor, such as the one endured by the Veteran while in the Marines, could permanently worsen schizophrenia.  Accordingly, any attempt on the examiner's part to answer this question "would be mere speculation."  

In January 2009, there was received a December 2001 medical treatise entitled "The Psychological Impact of Incarceration:  Implications for Post-Prison Adjustment."  That treatise purported to describe the effect of incarceration on preexisting mental illness.

As of the time of a recent VA psychiatric examination in June 2010, it was noted that the Veteran's medical records were available, and had been reviewed.  That review showed that the Veteran had been hospitalized in May of 1974 (prior to his enlistment in the United States Marine Corps) for two to four weeks for what was listed at that time as "psychotic episode, drug abuse."  Reportedly, at the time of the episode in question, the Veteran thought someone had put LSD in his water or drink.  While in the Marine Corps, the Veteran experienced various disciplinary infractions and adjustment problems, with the result that he was eventually discharged for "unsuitability due to character and behavior disorders."  The diagnosis noted at the time was severe subacute undifferentiated schizophrenia.  Noted at the time was that the Veteran had been confined for four months while in the military, at which time he suffered a psychotic break while incarcerated.  

Following examination, the Veteran received a diagnosis of psychotic disorder, in remission.  According to the examiner, based on history noted in the Veteran's medical records, he had been hospitalized for psychotic symptoms prior to entering the Marine Corps.  At that time, there was a question regarding a drug-induced psychotic disorder.  Then, while in the Marine Corps, the Veteran was incarcerated for multiple infractions, and reportedly experienced psychotic symptoms while incarcerated.  

According to the examiner, there was insufficient information available as a result of the Veteran's psychiatric interview and in the medical records to justify an independent diagnosis of schizophrenia, either before, during, or after the Veteran's military service.  While the Veteran had experienced psychotic symptoms, on current examination, he was not psychotic, but, rather, able to function, although at a low level.  In the opinion of the examiner, the Veteran exhibited no evidence of cognitive impairment.  While he reported some symptoms, there was no collateral validation, and he had undergone no psychiatric treatment with the exception of VA treatment for alcohol dependence in 2002.  

In an addendum to the aforementioned VA psychiatric examination dated one week later, it was noted that the Veteran's claims folder was available, and had been reviewed.  That review showed that the Veteran had been hospitalized in May 1974, prior to his enlistment in the Marine Corps, with an admitting diagnosis of schizophrenic reaction, acute type.  The Veteran's discharge diagnosis was acute psychotic episode associated with drug abuse.  Records available at the time showed that the Veteran had started drinking at the age of thirteen.  Moreover, at the time of hospitalization, he admitted to using "reefers, Darvon and wine."  According to the Veteran, he had difficulty relating to others, particularly in a group.  Moreover, trust in authority was a critical issue for him.  According to the examiner, the Veteran's discharge diagnosis at the time was not schizophrenia, but, rather, drug-induced psychotic disorder.  Further noted, was that, in June 1975, the Veteran had been sent to the (Marine Corps) base psychiatrist while he was incarcerated in the correctional facility at Camp Pendleton, California.  The Veteran was awaiting a special court-martial for a minor assault charge and larceny, as well as repeated short periods of unauthorized absence.  The Veteran indicated that he was of the impression that he had "irritated" his unit, because of his frequent visits to sick bay complaining of low back pain.  Reportedly, the Veteran's constant sick call visits had made him appear to his superiors as a malingerer."  However, it was later learned that the Veteran had been treated for a psychotic break prior to his enlistment.  

In the opinion of the examiner, the Veteran had not functioned well following boot camp, but, rather, experienced "multiple infractions."  Moreover, prior to enlistment, the Veteran suffered a psychotic disorder, which was thought to be drug-induced.  At the time, it was documented that the Veteran had been abusing drugs (marijuana and opioids), as well as alcohol.  Moreover, the Veteran admitted that he experienced difficulty in trusting authority figures.  While the Veteran was incarcerated in the military, he suffered another psychotic episode, which was assessed as being a preexisting condition.  It was subsequently determined that the Veteran's mental health symptoms were not due to an incident of service or aggravated by it.  Accordingly, he was discharged under honorable conditions, with a psychiatric disorder considered to have existed prior to service.

According to the examiner, the Veteran was not currently being treated for schizophrenia.  Rather, he was living in a "sober home" and receiving alcohol/drug treatment.  It was the conclusion of the examiner that the Veteran had a psychotic disorder prior to service, as well as a history of severe alcohol and drug problems.  The Veteran experienced repeated psychotic episodes during incarceration while on active duty, but following his discharge from the military, was able to attend college and postgraduate school, and work as a counselor in the substance abuse field.  

The examiner indicated that she concurred with the military psychiatrist's conclusion that, while there was evidence of a preexisting psychotic disorder, there was no substantial evidence that the Veteran's military service caused psychotic symptoms.  Nor did an incident of service aggravate his psychiatric condition beyond the previous level.  Rather, at present, the Veteran was living independently, and not being treated for a psychotic disorder.  

As noted above, the Veteran is to be taken as in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2002).  Accordingly, given the Veteran's entirely normal service entrance examination, the "presumption of soundness" at service entrance clearly attaches.  However, subsequent pertinent evidence of record is to the effect that the Veteran's psychiatric disability clearly and unmistakably preexisted his entry into the United States Marine Corps.  Moreover, there is no persuasive evidence that the Veteran's preexisting psychiatric disorder underwent a clinically-identifiable permanent increase in severity beyond natural progress during his period of active military service.  In point of fact, and as noted above, pertinent evidence is to the effect that, in May and June 1974, the Veteran received treatment for an acute psychotic episode associated with drug abuse.  Moreover, following a review of available records and current findings, and a period of observation and treatment, it was the conclusion of a conference of U.S. Navy staff psychiatrists that the Veteran suffered from a preexisting severe subacute schizophrenia which was not the result of any incident of service, and which had not been aggravated thereby.  Significantly, a VA psychiatrist, following a full review of the Veteran's claims folder and medical records, has concurred with that opinion, indicating that, while there is evidence in the record of a preexisting psychotic disorder, there is no "substantial evidence" that the Veteran's military service caused psychotic symptoms.  Nor did any incident of the Veteran's service aggravate his condition beyond its prior level.

The Board finds the aforementioned opinion of U.S. Navy psychiatrists highly probative, because that opinion was based upon available records and current findings, as well as a period of observation and treatment of the Veteran.  The aforementioned VA opinion is similarly, highly probative, because that opinion was based upon a full review of the Veteran's claims folder, as well as a complete examination of the Veteran, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The VA examiner provided reasons and bases for her medical opinion, and pointed to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record clearly and unmistakably establishes that the Veteran's psychiatric disorder preexisted his period of active military service.  Moreover, such evidence clearly and unmistakably demonstrates that the Veteran's preexisting psychiatric disorder underwent no clinically-identifiable permanent increase in severity beyond natural progress during his period of active military service.  

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has argued that his preexisting psychiatric disorder did, in fact, undergo aggravation during his period of service with the United States Marine Corps.  However, the Board rejects that assertion to the extent that the Veteran seeks to establish such inservice aggravation.  The Veteran's statements and history, it should be noted, when weighed against the other objective evidence of record, are neither credible nor of particular probative value.  Moreover, the aforementioned unrefuted medical opinions clearly indicate that the Veteran's preexisting psychiatric disorder did not, in fact, undergo aggravation during his period of active service.  Significantly, the Veteran, as a layperson, is not competent to provide medical evidence sufficient to establish the presence of aggravation.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Under the circumstances, service connection for an acquired psychiatric disorder, claimed as undifferentiated schizophrenia and/or a bipolar disorder, is denied.  


ORDER

Service connection for an acquired psychiatric disorder, claimed as undifferentiated schizophrenia and/or a bipolar disorder, is denied.  



	                        ____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


